         Case 3:20-cv-00991-JCH Document 37 Filed 01/22/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF CONNECTICUT

  JAKUB MADEJ,                                :
           Plaintiff,                         :
  v.                                          :         CIVIL ACTION NO.
                                              :         3:20-cv-991 (JCH)
  YALE UNIVERSITY ET AL.,                     :
            Defendants.                       :         JANUARY 22, 2021


        PLAINTIFF’S MOTION TO RECONSIDER THE COURT’S RULING ON
          MOTION TO DISMISS AND MOTION TO STRIKE (DOC. NO. 35)

       Plaintiff Jakub Madej respectfully moves, pursuant to Local Rule 7(c), for

reconsideration of the Court’s January 20, 2021 ruling dismissing this action without

prejudice for ineffective service of process under Fed. R. Civ. P. 12(b)(5). (Doc. No. 35)

(hereinafter the “Ruling”).

       Motion for reconsideration should be granted if, in its initial decision, the Court

overlooked “controlling … data … that might reasonably be expected to alter the

conclusion[.]” Shrader v. CSX Transportation, Inc., 70 F.3d 255, 257 (2d Cir. 1995).

       Under Federal Rule of Civil Procedure 4(e)(2)(A), service may be accomplished

by “delivering a copy of the summons and of the complaint to the individual personally”.

Fed. R. Civ. P. 4(e)(2)(A). Here, the Court overlooked what the record unambiguously

demonstrates: that (1) a copy of the summons and of the complaint was delivered to

each individual defendant personally, and that (2) each individual defendant confirmed

the receipt of process with their signature. See Doc. Nos. 25, at 4; 25-1, at 4; 25-2, at 4-

5; 25-3, at 4. The attached certificates of service even indicate the precise time, up to

the minute, when each defendant accepted process. Id.
            Case 3:20-cv-00991-JCH Document 37 Filed 01/22/21 Page 2 of 2




       Notably, Defendants do not deny accepting service. And no defendant disputes

that they affirmed the receipt of process with their signature.

       The Court’s Ruling did not analyze or find whether service of process in this case

was accomplished under Rule 4(e)(2)(A). This Motion points to specific exhibits in the

record demonstrating that such service was, in fact, accomplished.

       The Court’s Ruling focused on the propriety of service by certified mail, holding

that “delivery” within the meaning of Federal Rule of Civil Procedure 4 does not

“encompass[] sending documents by certified mail.” (Ruling, at 6.). But the dispute over

service in this case is not whether it was performed by “certified mail” – but whether it

was accomplished “personally”. Under the current record, there is no doubt that each

individual defendant was served with process personally. This is all that Rule 4(e)(2)(A)

requires.

       WHEREFORE, Plaintiff prays that the Court reconsider its Ruling and find that

service on all individual defendants was accomplished under Federal Rule 4(e)(2)(A).




Dated: January 22, 2021                           THE PLAINTIFF,
                                                  JAKUB MADEJ

                                                 By: /s/ Jakub J. Madej
                                                         Jakub Madej
                                                         415 Boston Post Rd Ste 3-1102
                                                         Milford, CT 06460
                                                         T: (203) 928-8486
                                                         F: (203) 902-0070
                                                         E: j.madej@lawsheet.com
